


109 HR 5636 IH: Social Security Number Privacy and

U.S. House of Representatives
2006-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5636
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2006
			Ms. Granger (for
			 herself, Mr. Allen,
			 Mr. Burgess,
			 Mr. Brown of Ohio,
			 Mr. Paul, Mr. Calvert, and Ms.
			 Harris) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Armed Services,
			 Energy and Commerce, and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the risk of identity theft by limiting the use
		  of social security account numbers on certain Government-issued identification
		  cards and Government documents.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Number Privacy and
			 Protection Act.
		2.Alteration of
			 Selective Service reminder mailback card to reduce risk of theft of social
			 security account numbersNot
			 later than two years after the date of the enactment of this Act, the Director
			 of Selective Service shall alter the form of the Selective Service reminder
			 mailback card, or the method by which the card is submitted to the Selective
			 Service System, to reduce the risk of theft of social security account numbers
			 included as part of the identifying information required from persons
			 presenting themselves for registration under the Military Selective Service Act
			 (50 U.S.C. App. 451 et seq.).
		3.Elimination of
			 social security account number from medicare, medicaid, and SCHIP
			 identification cards
			(a)MedicareSection
			 1874 of the Social Security Act (42 U.S.C. 1395kk) is amended by adding at the
			 end the following new subsection:
				
					(d)
				Any individual identification or similar card issued to carry out
				this title shall not contain the social security account number of any
				individual, but may contain another identification number or code as the
				Secretary may specify. Nothing in this subsection shall be construed as
				preventing the use of social security account numbers for claims or other
				purposes under this
				title.
					.
			(b)MedicaidSection
			 1902(a)(48) of such Act (42 U.S.C. 1396a(a)(48)) is amended by inserting before
			 the semicolon at the end the following: and, in issuing any individual
			 identification card to carry out this title, provide that the card shall not
			 contain the social security account number of any individual (but may contain
			 another identification number or code as the State may specify and this
			 paragraph shall not be construed as preventing the use of social security
			 account numbers for claims or other purposes under this title).
			(c)SCHIPSection
			 2102(b) of such Act (42 U.S.C. 1397bb(b)) is amended by adding at the end the
			 following new paragraph:
				
					(5)Restrictions on
				identification cardsAny individual identification or similar
				card issued to carry out this title shall not contain the social security
				account number of any individual but may contain another identification number
				or code as the State may specify. Nothing in this paragraph shall be construed
				as preventing the use of social security account numbers for claims or other
				purposes under this
				title.
					.
			(d)Effective
			 dateThe amendments made by this section shall take effect two
			 years after the date of the enactment of this Act and shall apply to individual
			 identification cards issued on or after such effective date.
			4.Elimination of
			 social security account number from veterans health care identification cards
			 issued by the Department of Veterans Affairs
			(a)In
			 generalChapter 73 of title 38, United States Code, is amended by
			 inserting after section 7334 the following new section:
				
					7335.Prohibition on
				use of social security account number on health care identification
				cardsIn issuing individual
				identification cards (or similar cards) for purposes of management of health
				care benefits under chapter 17 of this title, the Secretary shall provide that
				any such card that is issued after the end of the two-year period beginning on
				the date of the enactment of this section shall not contain the social security
				account number of any individual (including a family
				member).
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 7334 the following
			 new item:
				
					
						7335. Prohibition on use of social
				security account number on health care identification
				cards.
					
					.
			5.Sense of Congress
			 regarding removal of social security account numbers from identification and
			 claims cards used by health insurersIt is the sense of Congress that health
			 insurers should not use social security account numbers on insurance
			 identification or claims cards issued to beneficiaries, but should substitute
			 another identification code or number instead.
		
